Per Curiam.
The policy contained a condition that if there shall be any other prior or subsequent insurance upon the property insured, or any part thereof, without the assent of the defendant indorsed on the policy, the same shall be void. This is a legal condition, and was violated by effecting subsequent insurance without the assent of the defendant indorsed on the policy. There was no legal waiver of this condition. Notice to the defendant that the assured intended to effect other insurance does not operate as a waiver of the condition stated. Its import was that the insured intended to violate one of the conditions of insurance. The insured had the legal right to do as he proposed, the only consequence being that he thereby made void the policy issued by the defendant. We find no error by the trial judge. The case was properly disposed of according to legal principles, and the judgment appealed from must be affirmed, with costs.